DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Amendments
The amendments filed 02/24/2021 have been entered. Claims 1-15 remain pending in the application. 
Applicant’s arguments, filed 02/24/2021, regarding the rejection of Claims 1, 7, and 12 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore the previous rejections, mailed 10/20/2020, have been withdrawn. 




Response to Arguments
Applicant's arguments filed 02/24/2021, with regards to the rejection to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The applicant argues that Huang, alone or in combination with Narita, fails to disclose or teach the amended claim language. However, the applicant is arguing limitations which have not been previously examined. Therefore, the applicant’s arguments regarding such limitations are rendered moot. For more details, please see the rejection under 35 U.S.C. 103 below. 

Claim Objections
Claims 1, 7, 8, and 12 are objected to because of the following informalities:
Claims 1, 7, and 12 recite, at least in part, “wherein, due to higher weight of the last subset of the set of inputs relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value.” 
It appears this limitation should instead read “wherein, due to higher weight of the last subset of the set of inputs relative to the first subset of the set of input values, the last subset of input values has more influence than the first subset of values on the determining a linguistic value.”
Claim 8 recites “wherein the operations comprising:…” To remain consistent, the appears that this phrase should instead recite “wherein the operations further comprise:…”


  Appropriate correction is required.

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 5,524,176) in view of Huang et. al (US 2006/0041857 A1) and further in view of Chung (“On Multistage Fuzzy Neural Network Modeling”, NPL 2000). 

With respect to Claim 1, Narita teaches generating a valid-trained-neuro-fuzzy-expert-system-logic… (Col. 11 Lines 13-15 Narita discloses the building of a Fuzzy Expert Network or "FEN"; “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system." Constructing a FEN teaches “generating a valid-trained-neuro-fuzzy-expert-system-logic”.) …based on training data (Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11." The examiner notes that the learning through a training set, as referenced by Narita, teaches the claimed “training data.”).
Narita also teaches receiving a set of input values (Col.8 lines 31-35 Description of Figure 8 and 10. Figures 8 and 10 show a plurality of inputs being fed into the Fuzzy expert network.).
Narita does not explicitly disclose the set of values having an order, where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
Narita does not appear to explicitly disclose...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and the fuzzy rules are 
Narita does not appear to explicitly disclose analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the set of input values, a first set of fuzzy rules of the hierarchy of fuzzy rules, and a first output are associated with a first level of the valid-trained-neuro-fuzzy-expert-system-logic
Narita also does not appear to teach a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic
Narita further does not appear to explicitly disclose the first subset of the set of input values and the second subset of the set of input values are linked with the first fuzzy rules of the hierarchy of fuzzy rules for the first level. 
Narita does not appear to explicitly disclose a method of determining a level of the risk of change. 
Narita also does not appear to explicitly disclose determine a linguistic value that indicates a class of a risk of change and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values.
Narita also does not appear to explicitly disclose determining a level of risk of change based on the linguistic value and the crisp value. 
Narita further does not appear to explicitly disclose wherein, due to higher weight of the last subset of the set of inputs relative to the first subset of the set of input values, 
Huang does disclose a method of determining a level of risk of change (Pg. 2 Paragraph [0018] “Embodiments of the invention relate generally to a novel and inventive software estimation model and framework, applicable to various applications such as cost estimation, quality estimation, risk analysis, size estimation, effort estimation, and other estimation problems.” The examiner notes that any or all of at least the underlined uses teach “a method of determining a level of risk of change”.).
Huang also discloses determining a linguistic value that indicates a class of a risk of change (Huang Pg.2 [0024] “In this regard, the rating value can be a numerical value defined on a continuous scale, or a qualitative rating level expressed in linguistic terms.") and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values (Huang Pg.3 [0030]-[0031] shows how both linguistic values and numerical values are used. "Put another way, for every contributing factor, each rating level needs to relate to quantitative numerical value, namely a numerical parameter value, for use in the algorithmic model.” The examiner notes that a numerical parameter value that indicates a certain rating level teaches “a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values”.).
Huang also discloses determining a level of risk of change based on the linguistic value and the crisp value (Pg. 2 Paragraph [0021] "Software output metrics computed in accordance with the embodiments of the invention may be useful for more effectively managing software development projects and significantly reducing association investment risk, as embodiments of the invention serve to more effectively analyze the feasibility of such projects in comparison to known methods." The examiner notes that the referenced “Software output metrics” teaches the claimed “determining a level of risk." Furthermore, the referenced "computed in accordance" teaches the claimed "analyzing of the input values." Further see Paragraphs [0030]-[0031] which, as described above show both linguistic values and numerical values (i.e. crisp values). Necessarily, if both at least a linguistic value and a numerical value is computed based on the input values, the final output (i.e. software metrics (i.e. “determining a level of risk of change”)) MUST be based on at least the computed linguistic value and numerical value. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neuro-fuzzy-expert-system as taught by Narita with the software estimation method as taught by Huang because this would allow for an automatic step by step method for using a risk management system. Using a neuro-fuzzy-expert-system in risk management would allow for a more accurate and automatic way of simulating a user's line of thought (Huang Pg.1 Paragraph [0008]).
The combination of Narita and Huang do not explicitly disclose ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR.
The combination of Narita and Huang do not explicitly disclose analyzing the plurality of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein 
The combination of Narita and Huang do not appear to explicitly disclose the set of input values having an order, where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
The combination of Narita and Huang do not appear to explicitly disclose where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
Chung does teach ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules (Chung Figure 1. Shows possible different structures for a Multistage Fuzzy Neural Network. In particular 1(a) shows multi-level networks which pass on their respective outputs to the next stage. Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Because each level “correspond to an individual fuzzy control (reasoning) stage”, each level has its own fuzzy rules and thus has “a hierarchy of fuzzy rules.”) and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR (Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage. The fixed kth level of the model have the following form…” The examiner notes that the rules presented in Chung are constructed using at least a combination of logical operators (i.e. Pg. 127 Col. 2 note at least “IF” and “THEN”)). 
Chung further teaches the set of input values having an order (Chung Pg. 128 section III A. discloses a way to analyze a set of input values such that each input variable is assigned an importance value. Chung recites “Based on this rationale, an incremental type MSFNN [Multi-Stage Fuzzy Neural Network] like the one shown in Fig.1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. Assigning a specific order of inputs based on an importance measure teaches “the set of input values having an order.”). 
Chung further teaches analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the set of input values, a first set of fuzzy rules of the hierarchy of fuzzy rules, and a first output are associated with a first level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) note that each Stage has at least two subsets of input data (i.e. x1 (1), xn1(1) for example on the first stage) as the claim language requires.). 
Chung further teaches a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…”).
Chung further teaches the first subset of the set of input values and the second subset of the set of input values are linked with the first set of fuzzy rules of the hierarchy of fuzzy rules for the first level (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…” Each level corresponding to an individual fuzzy control (reasoning stage) teaches “the first subset of the set of input values and the second subset of the set of input values are linked with the first set of fuzzy rules of the hierarchy of fuzzy rules for the first level”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fuzzy Expert Network and the determination of risk of making a change as taught by the combination of Narita and 

Chung, however, does not explicitly disclose that …where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
Chung also does not explicitly disclose that where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
However, the above limitations are rendered obvious by Chung (Chung Pg. 128 section III A. discloses a way to analyze a set of input values such that each input variable is assigned an importance value. Chung recites “Based on this rationale, an incremental type MSFNN [Multi-Stage Fuzzy Neural Network] like the one shown in Fig.1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. Assigning a specific order of inputs based on an importance measure teaches “the set of input values having an order.”) 
In other words, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering and/or 
MPEP 2141 describes the guidelines for determining obviousness under 35 U.S.C. 103. In particular, MPEP 2141 (III) describes “rationales to support rejections under 103” and recites, at least in part: 
Prior art is not limited just to the references being applied but includes the understanding of one of ordinary skill in the art…The “mere existence of difference between the prior art and an invention does not establish the inventions nonobviousness.” 

One of the noted rationales of obviousness in KSR v. Teleflex was (E) “Obvious to try.” This rationale describes that a prima facie case of obviousness may exist if, from choosing from a finite number of “identified, predictable solutions”, there is a reasonable expectation of success.
MPEP 2143 (I) (E) outlines the basic requirements to make an “obvious to try” case of obviousness. In particular:
1. A finding that at the time of the invention, there had been a recognized problem or need in the art which may include a design need or market pressure to solve a problem. 
Both the instant application and the Chung reference are directed towards multi-stage fuzzy neural networks. For example, at least Figure 5 of the instant application shows at least in part a hierarchical fuzzy neural network. Similarly, and as cited in the instant action as well as previous actions, Chung clearly shows a hierarchical fuzzy neural network (e.g. Figure 1(a)). 

Chung, too, recognizes this problem. Pg. 128 Section III recites “Intuitively, [Multi-Stage Fuzzy Reasoning] MSFR mechanisms are commonly used by human beings, especially when a complicated decision making problem is being considered…” Thus, both the instant application and prior art of Chung recognize the problem and/or need to quickly and/or more efficiently solve “complicated decision making problems.” 

Therefore, requirement (1) has been fulfilled. 

2. A finding that there had been a finite number of identified predictable potential solutions to the recognized need or problem. 
While there are numerous ways to solve or otherwise compute “complicated decision making problems”, both the instant application and the Chung reference limit the solutions Multi-Stage Fuzzy Neural networks. Both disclosures (instant application and Chung) go further by clearly recognizing that when variables or values are input into such a recognized solution (i.e. Multi-stage Fuzzy neural networks), the “importance” or, as the instant application uses, the “influence” of certain variables is considered. That is, when considering the importance of variables and the effect that they have on the output, the examiner has identified two finite possible ways of inputting or otherwise considering the importance of variables:
most important variables are input last, while the least important variables are input first. 
2. Chung. The Chung reference, clearly and explicitly, recites that “It is quite possible for he/she [i.e. user] to consider some important factors first and make an approximate decision…Based on this rationale, an incremental type MSFNN architecture like the one shown in Fig 1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. To do so, the “importance” of each input variable has to be determined…” That is, Chung teaches the opposite of the instant invention. 

The examiner has identified two finite ways the need to solve a complicated decision process, using a multi-stage fuzzy neural network; two finite ways to account for the importance of input variables. Thus, requirement (2) has been fulfilled. 
3. A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Both the solutions defined above, as a person of ordinary skill in the art would readily interpret based on the evidence, clearly would, if pursued, would have a reasonable expectation of success. 

2. Chung reference: By placing the most important variables first, Chung discloses that a complicated decision making process can be solved. That is, by pursuing the identified solution of placing the most important variables first, Chung solves the need and/or problem of a complicated decision making process using a multi-stage fuzzy neural network. 
Thus, because both of the identified finite solutions can be pursued and would result in a reasonable expectation of success, requirement (3) has been fulfilled. 

Based on the above evidence and the fact that all three requirements for making an “obvious to try” rationale, the claim language has been rendered obvious and thus is appropriately rejected under 35 U.S.C. 103.

With respect to claim 2, the combination of Narita, Huang, and Chung teach reclassifying the risk of change based on the crisp value exceeding an upper threshold or falling below a lower threshold (Huang Pg. 3 Paragraph 42 Note the monotonic constraints. As can be seen if a contributing factor exceeds or falls below a threshold required of a certain level, the contributing factor will be adjusted into this new index. The examiner notes that a contributing factor exceeding or falling below a  “reclassifying the risk of change based on the crisp value exceeding an upper threshold or falling below a lower threshold”.). 

With respect to claim 3, the combination of Narita, Huang, and Chung teaches receiving the training data (Narita Col. 14 Lines 41-61 "Describes the learning method used by the FEN" It is inherent that if the FEN is learning it must have received data to learn from.; Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11." If a FEN is exposed and completes a number of iterations through the training set, logically, that training set MUST have been received.).
The combination of Narita and Huang also teaches generating a trained neural network based on the training data (Col. 11 Lines 13-15 “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system.").
The combination of Narita and Huang also teach combining the trained neural network with an expert system (Narita Col. 11 Lines 13- 15 “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system.” Narita Col 7. Lines 55-60 “A method in accordance with the invention referred to herein as a Fuzzy Expert Network (FEN), is implemented in a programmed machine such as a computer to provide automated learning of both “fine” and “coarse” knowledge in a network of artificial neural objects (ANOs) implementing fuzzy modeling rues.” The examiner notes that, as clearly can be interpreted from Narita’s invention, a FEN (Fuzzy Expert Network), necessarily combines a trained neural network (i.e. the “Network” of a FEN) with an expert system (i.e. the “Expert” part of a FEN).). 

With respect to Claim 4, the combination of Narita, Huang, and Chung teaches wherein generating of the trained neural network comprises: generating a hierarchical trained neural network that has a plurality of layers (Narita Col. 7 Lines 12-26 describes a neural network with multiple layers; Fig. 5; Alternatively, Chung Figure 1 shows a neural network with multiple levels.).

With respect to Claim 5, the combination of Narita, Huang, and Chung teaches determining a fuzzy output based at least in part on rules that are specified in terms of more than one fuzzy input using logical operators (Huang Fig. 6. See description Pg 5. Paragraph [0061]-[0069]. Takes in fuzzy input values and determines an output to use in the algorithmic model; Narita also discloses determining a fuzzy output based at least in part on rules that are specified in terms of more than one fuzzy input using logical operators (Col 11 Lines 23-26 “First, each fuzzy rule is decomposed into the product of two linear threshold functions... Secondly, the appropriate fuzzy rule outputs are combined and defuzzified for each output variable defined in the original fuzzy expert system." The examiner notes that, if fuzzy rule outputs are defuzzified they must have been fuzzy. Col. 9 Lines 60-63 describes the use of logical operators.). 

With respect to Claim 12, Narita teaches A non-transitory computer readable storage medium having computer-executable instructions for causing a computer system to perform operations comprising: generating a valid-trained-neuro-fuzzy-expert-system-logic… (Col. 11 Lines 13-15 Narita discloses the building of a Fuzzy Expert Network or "FEN"; “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system." Constructing a FEN teaches “generating a valid-trained-neuro-fuzzy-expert-system-logic”.) …based on training data… (Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11." The examiner notes that the learning through a training set, as referenced by Narita, teaches the claimed “training data.”).
Narita also teaches receiving a set of input values (Col.8 lines 31-35 Description of Figure 8 and 10. Figures 8 and 10 show a plurality of inputs being fed into the Fuzzy expert network.).
Narita does not explicitly disclose ordering the set of input values having an order, where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
Narita does not appear to explicitly disclose...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR.
Narita does not appear to explicitly disclose analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the 
Narita also does not appear to teach a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic
Narita further does not appear to explicitly disclose the first subset of the set of input values and the second subset of the set of input values are linked with the first fuzzy rules of the hierarchy of fuzzy rules for the first level. 
Narita also does not appear to explicitly disclose determine a linguistic value that indicates a class of a risk of change and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values.
Narita also does not appear to explicitly disclose determining a level of risk of change based on the linguistic value and the crisp value. 
Narita further does not appear to explicitly disclose wherein, due to higher weight of the last subset of the set of inputs relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
Huang teaches determining a linguistic value that indicates a class of a risk of change (Huang Pg.2 [0024] “In this regard, the rating value can be a numerical value defined on a continuous scale, or a qualitative rating level expressed in linguistic terms.") and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values (Huang Pg.3 [0030]-[0031] shows  each rating level needs to relate to quantitative numerical value, namely a numerical parameter value, for use in the algorithmic model.” The examiner notes that a numerical parameter value that indicates a certain rating level teaches “a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values”.).
Huang also discloses determining a level of risk of change based on the linguistic value and the crisp value (Pg. 2 Paragraph [0021] "Software output metrics computed in accordance with the embodiments of the invention may be useful for more effectively managing software development projects and significantly reducing association investment risk, as embodiments of the invention serve to more effectively analyze the feasibility of such projects in comparison to known methods." The examiner notes that the referenced “Software output metrics” teaches the claimed “determining a level of risk." Furthermore, the referenced "computed in accordance" teaches the claimed "analyzing of the input values." Further see Paragraphs [0030]-[0031] which, as described above show both linguistic values and numerical values (i.e. crisp values). Necessarily, if both at least a linguistic value and a numerical value is computed based on the input values, the final output (i.e. software metrics (i.e. “determining a level of risk of change”)) MUST be based on at least the computed linguistic value and numerical value. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neuro-fuzzy-expert-system as taught by Narita with the software estimation method as taught by Huang because 
The combination of Narita and Huang do not explicitly disclose ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR.
The combination of Narita and Huang do not explicitly disclose analyzing the plurality of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the plurality of input values is organized has a hierarchical structure corresponding to the hierarchy of fuzzy rules. 
The combination of Narita and Huang do not appear to explicitly disclose the set of input values having an order, where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
The combination of Narita and Huang do not appear to explicitly disclose where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
Chung does teach ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules (Chung Figure 1. Shows possible different structures for a Multistage Fuzzy Neural Network. In particular 1(a) shows multi-level networks which pass on their respective outputs to the next stage. Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Because each level “correspond to an individual fuzzy control (reasoning) stage”, each level has its own fuzzy rules and thus has “a hierarchy of fuzzy rules.”)…and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR (Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage. The fixed rules used in the kth level of the model have the following form…” The examiner notes that the rules presented in Chung are constructed using at least a combination of logical operators (i.e. Pg. 127 Col. 2 note at least “IF” and “THEN”)). 
Chung further teaches ordering the set of input values having an order (Chung Pg. 128 section III A. discloses a way to analyze a set of input values such that each input variable is assigned an importance value. Chung recites “Based on this rationale, an incremental type MSFNN [Multi-Stage Fuzzy Neural Network] like the one shown in Fig.1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. Assigning a specific order of inputs based on an importance measure teaches “the set of input values having an order.”). 
Chung further teaches analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the set of input values, a first set of fuzzy rules of the hierarchy of fuzzy rules, and a first output are associated with a first level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) note that each Stage has at least two subsets of input data (i.e. x1 (1), xn1(1) for example on the first stage) as the claim language requires). 
Chung further teaches a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…”).
Chung further teaches the first subset of the set of input values and the second subset of the set of input values are linked with the first set of fuzzy rules of the hierarchy of fuzzy rules for the first level (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…” Each level corresponding to an individual fuzzy control (reasoning stage) teaches “the first subset of the set of input values and the second subset of the set of input values are linked with the first set of fuzzy rules of the hierarchy of fuzzy rules for the first level”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fuzzy Expert Network and the determination of risk of making a change as taught by the combination of Narita and Huang modified with the hierarchical structure and hierarchical fuzzy rules as taught by Chung because the hierarchical structure would reduce the dimensionality problem which arises in a multi-input single output system. Further by arranging the inputs in hierarchical manner the number of fuzzy rules would linear or nearly linear function of the number of inputs, thus reducing the computation and memory required to implement such a network (Chung Pg. 126 Col. 1). 
Chung, however, does not explicitly disclose that …where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
Chung also does not explicitly disclose that where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
order of inputs based on an importance measure teaches “the set of input values having an order.”) 
In other words, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering and/or weighting of input values as taught by Chung because this simple modification is considered “obvious to try.” 
MPEP 2141 describes the guidelines for determining obviousness under 35 U.S.C. 103. In particular, MPEP 2141 (III) describes “rationales to support rejections under 103” and recites, at least in part: 
Prior art is not limited just to the references being applied but includes the understanding of one of ordinary skill in the art…The “mere existence of difference between the prior art and an invention does not establish the inventions nonobviousness.” 

One of the noted rationales of obviousness in KSR v. Teleflex was (E) “Obvious to try.” This rationale describes that a prima facie case of obviousness may exist if, from choosing from a finite number of “identified, predictable solutions”, there is a reasonable expectation of success.
MPEP 2143 (I) (E) outlines the basic requirements to make an “obvious to try” case of obviousness. In particular:
1. A finding that at the time of the invention, there had been a recognized problem or need in the art which may include a design need or market pressure to solve a problem. 
Both the instant application and the Chung reference are directed towards multi-stage fuzzy neural networks. For example, at least Figure 5 of the instant application shows at least in part a hierarchical fuzzy neural network. Similarly, and as cited in the instant action as well as previous actions, Chung clearly shows a hierarchical fuzzy neural network (e.g. Figure 1(a)). 
The instant application recognizes the problem of a complicated decision making problem of determining the risk of making a change (see for example the preamble of Claim 1). 
Chung, too, recognizes this problem. Pg. 128 Section III recites “Intuitively, [Multi-Stage Fuzzy Reasoning] MSFR mechanisms are commonly used by human beings, especially when a complicated decision making problem is being considered…” Thus, both the instant application and prior art of Chung recognize the problem and/or need to quickly and/or more efficiently solve “complicated decision making problems.” 

Therefore, requirement (1) has been fulfilled. 

2. A finding that there had been a finite number of identified predictable potential solutions to the recognized need or problem. 
While there are numerous ways to solve or otherwise compute “complicated decision making problems”, both the instant application and the Chung reference limit finite possible ways of inputting or otherwise considering the importance of variables:
1. Instant application. The instant application, as recited in the claim language recites that “…due to higher weight of the last subset of the set of inputs relative to the first subset of the set of values, the last subset of values has more influence than the first subset of the values on the determining a linguistic value.” That is, the most important variables are input last, while the least important variables are input first. 
2. Chung. The Chung reference, clearly and explicitly, recites that “It is quite possible for he/she [i.e. user] to consider some important factors first and make an approximate decision…Based on this rationale, an incremental type MSFNN architecture like the one shown in Fig 1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. To do so, the “importance” of each input variable has to be determined…” That is, Chung teaches the opposite of the instant invention. 

The examiner has identified two finite ways the need to solve a complicated decision process, using a multi-stage fuzzy neural network; two finite ways to account for the importance of input variables. Thus, requirement (2) has been fulfilled. 
3. A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Both the solutions defined above, as a person of ordinary skill in the art would readily interpret based on the evidence, clearly would, if pursued, would have a reasonable expectation of success. 
1. Instant invention: By placing the most important variables last, the instant invention claims to achieve determining a risk of making a change. That is, pursuing “most important variables last”, a reasonable expectation of success of “determining a risk of making a change” is achieved. 
2. Chung reference: By placing the most important variables first, Chung discloses that a complicated decision making process can be solved. That is, by pursuing the identified solution of placing the most important variables first, Chung solves the need and/or problem of a complicated decision making process using a multi-stage fuzzy neural network. 
Thus, because both of the identified finite solutions can be pursued and would result in a reasonable expectation of success, requirement (3) has been fulfilled. 

Based on the above evidence and the fact that all three requirements for making an “obvious to try” rationale, the claim language has been rendered obvious and thus is appropriately rejected under 35 U.S.C. 103.

With respect to claim 13, the combination of Narita, Huang, and Chung teaches receiving the training data (Narita Col. 14 Lines 41-61 "Describes the learning method used by the FEN" It is inherent that if the FEN is learning it must have received data to learn from.; Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11." If a FEN is exposed and completes a number of iterations through the training set, logically, that training set MUST have been received.).
The combination of Narita and Huang also teaches generating a trained neural network based on the training data (Col. 11 Lines 13-15 “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system.").
The combination of Narita and Huang also teach combining the trained neural network with an expert system (Narita Col. 11 Lines 13- 15 “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system.” Narita Col 7. Lines 55-60 “A method in accordance with the invention referred to herein as a Fuzzy Expert Network (FEN), is implemented in a programmed machine such as a computer to provide automated learning of both “fine” and “coarse” knowledge in a network of artificial neural objects (ANOs) implementing fuzzy modeling rues.” The examiner notes that, as clearly can be interpreted from Narita’s invention, a FEN (Fuzzy Expert Network), necessarily combines a trained neural network (i.e. the “Network” of a FEN) with an expert system (i.e. the “Expert” part of a FEN).). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 5,524,176) in view of Huang et. al (US 2006/0041857 A1) in view of Chung (“On Multistage Fuzzy Neural Network Modeling”, NPL 2000) and further in view of Lentz et. al (US 5,815,638). 

With respect to Claim 6, the combination of Narita, Huang, and Chung disclose all the limitations of Claim 1 as described above. 
The combination of Narita, Huang, and Chung also discloses wherein receiving of the plurality of input values comprises: receiving fuzzy input parameters …wherein each of the fuzzy input parameters have a fuzzy value (Huang Pg 3. [0030] “In one embodiment of the invention, each contributing factor is associated with one of several qualitative rating level, which may be expressed in linguistic terms." Associating a contributing factor (i.e. input parameters) with a qualitative rating level teaches that each of the input parameters are both “fuzzy” and, by consequence, “a fuzzy value.”). 
The combination of Narita, Huang, and Chung however does appear to explicitly disclose fuzzy input parameters including Impacted business services and processes, affected configuration items, necessary people resources for change implementation, related changes, organizational visibility, back out efforts, number of resources with necessary experience, expected time for change completion, change implementation time, estimated financial impact, and people affected…
impacted business services and processes (Table 1 Question "Is the application going to replace a mission-critical or line-of business process?"), affected configuration items (Appendix A Rule Group "Development tool factor"), necessary people resources for change implementation  (Appendix A Rule Group "Staffing Factor”) , related changes (Col.2 Lines 31-34 “ The rule indirection module couples each effort facto to selected task group neurodes according to include factors (IF), which represent the correlation between the feature characterized by the rule group and the selected task groups.") , organizational visibility (Appendix A Rule Group "Corporate politics factor"), back out efforts (Appendix A Rule Group "Legacy system complexity factor,” “User Participation factor.”) , number of resources with necessary experience (Appendix A Rule Group "Project team skill factor" , "project team prior experience factor," "Coding experience factor”, etc.), expected time for change completion (Appendix A Rule Group "Project Size Factor,” "Application complexity factor," "prototype/full implementation factor")  change implementation time (Col 2. Lines 3-5 "The present invention is a system and method for accurately estimating the person hours necessary to implement a client/server computer system from a set of detailed but generic tasks specified for a client/server system having a selected architecture.”, estimated financial impact (Appendix A Rule group “Application complexity factor”), and people affected (Appendix A Rule Group “Staffing factor,” “user participation factor”)…
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy inputs as taught by Narita, Huang, and Chung as discussed above with respect to Claim 1, modified with . 

Claims 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 5,524,176) in view of Huang et. al (US 2006/0041857 A1) in view of  Chung (“On Multistage Fuzzy Neural Network Modeling”, NPL 2000) and further in view of Schwartz (US 2003/0037063 A1). 

With respect to claim 7, Narita teaches generating a valid-trained-neuro-fuzzy-expert-system-logic… (Col. 11 Lines 13-15 Narita discloses the building of a Fuzzy Expert Network or "FEN"; “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based expert system." Constructing a FEN teaches “generating a valid-trained-neuro-fuzzy-expert-system-logic”.) …based on training data (Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11." The examiner notes that the learning through a training set, as referenced by Narita, teaches the claimed “training data.”).
Narita also teaches receiving a set of input values (Col.8 lines 31-35 Description of Figure 8 and 10. Figures 8 and 10 show a plurality of inputs being fed into the Fuzzy expert network.).

Narita does not appear to explicitly disclose...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR.
Narita does not appear to explicitly disclose analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the set of input values, a first set of fuzzy rules of the hierarchy of fuzzy rules, and a first output are associated with a first level of the valid-trained-neuro-fuzzy-expert-system-logic
Narita also does not appear to teach a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic
Narita further does not appear to explicitly disclose the first subset of the set of input values and the second subset of the set of input values are linked with the first fuzzy rules of the hierarchy of fuzzy rules for the first level. 
Narita does not appear to explicitly disclose a method of determining a level of the risk of change. 
Narita also does not appear to explicitly disclose determine a linguistic value that indicates a class of a risk of change and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values.

Narita further does not appear to explicitly disclose wherein, due to higher weight of the last subset of the set of inputs relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
Huang does disclose a method of determining a level of risk of change (Pg. 2 Paragraph [0018] “Embodiments of the invention relate generally to a novel and inventive software estimation model and framework, applicable to various applications such as cost estimation, quality estimation, risk analysis, size estimation, effort estimation, and other estimation problems.” The examiner notes that any or all of at least the underlined uses teach “a method of determining a level of risk of change”.).
Huang also discloses determining a linguistic value that indicates a class of a risk of change (Huang Pg.2 [0024] “In this regard, the rating value can be a numerical value defined on a continuous scale, or a qualitative rating level expressed in linguistic terms.") and a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values (Huang Pg.3 [0030]-[0031] shows how both linguistic values and numerical values are used. "Put another way, for every contributing factor, each rating level needs to relate to quantitative numerical value, namely a numerical parameter value, for use in the algorithmic model.” The examiner notes that a numerical parameter value that indicates a certain rating level teaches “a crisp value that indicates an index in the class of the risk of change based on the analyzing the set of input values”.).
determining a level of risk of change based on the linguistic value and the crisp value (Pg. 2 Paragraph [0021] "Software output metrics computed in accordance with the embodiments of the invention may be useful for more effectively managing software development projects and significantly reducing association investment risk, as embodiments of the invention serve to more effectively analyze the feasibility of such projects in comparison to known methods." The examiner notes that the referenced “Software output metrics” teaches the claimed “determining a level of risk." Furthermore, the referenced "computed in accordance" teaches the claimed "analyzing of the input values." Further see Paragraphs [0030]-[0031] which, as described above show both linguistic values and numerical values (i.e. crisp values). Necessarily, if both at least a linguistic value and a numerical value is computed based on the input values, the final output (i.e. software metrics (i.e. “determining a level of risk of change”)) MUST be based on at least the computed linguistic value and numerical value. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neuro-fuzzy-expert-system as taught by Narita with the software estimation method as taught by Huang because this would allow for an automatic step by step method for using a risk management system. Using a neuro-fuzzy-expert-system in risk management would allow for a more accurate and automatic way of simulating a user's line of thought (Huang Pg.1 Paragraph [0008]).
The combination of Narita and Huang do not explicitly disclose ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules and 
The combination of Narita and Huang do not explicitly disclose analyzing the plurality of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the plurality of input values is organized has a hierarchical structure corresponding to the hierarchy of fuzzy rules. 
The combination of Narita and Huang do not appear to explicitly disclose the set of input values having an order, where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
The combination of Narita and Huang do not appear to explicitly disclose where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
Chung does teach ...wherein the valid-trained-neuro-fuzzy-expert-system-logic comprises a hierarchy of fuzzy rules (Chung Figure 1. Shows possible different structures for a Multistage Fuzzy Neural Network. In particular 1(a) shows multi-level networks which pass on their respective outputs to the next stage. Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Because each level “correspond to an individual fuzzy control (reasoning) stage”, each level has its own fuzzy rules and thus has “a hierarchy of fuzzy rules.”) and the fuzzy rules are constructed using at least a combination of logical operators comprising at least one of: IF, THEN, AND, or OR (Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage. The fixed rules used in the kth level of the model have the following form…” The examiner notes that the rules presented in Chung are constructed using at least a combination of logical operators (i.e. Pg. 127 Col. 2 note at least “IF” and “THEN”)). 
Chung further teaches the set of input values having an order (Chung Pg. 128 section III A. discloses a way to analyze a set of input values such that each input variable is assigned an importance value. Chung recites “Based on this rationale, an incremental type MSFNN [Multi-Stage Fuzzy Neural Network] like the one shown in Fig.1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. Assigning a specific order of inputs based on an importance measure teaches “the set of input values having an order.”). 
Chung further teaches analyzing the set of input values using the valid-trained-neuro-fuzzy-expert-system-logic, wherein the first subset of the set of input values, a first set of fuzzy rules of the hierarchy of fuzzy rules, and a first output are associated with a first level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) note that each Stage has at least two subsets of input data (i.e. x1 (1), xn1(1) for example on the first stage) as the claim language requires). 
Chung further teaches a second subset of the set of input values, a second set of fuzzy rules of the hierarchy of fuzzy rules, and a second output are associated with a second level of the valid-trained-neuro-fuzzy-expert-system-logic (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…”).
Chung further teaches the first subset of the set of input values and the second subset of the set of input values are linked with the first set of fuzzy rules of the hierarchy of fuzzy rules for the first level (Chung Figure 1(a) Note that stage 2 has the input of “a third subset of input values” (e.g. X1(2)) and the input y(1) which reads on the claimed “an output associated with…” The examiner further notes Pg. 126 “As shown in Fig. 1(a), the incremental structure has inputs xi (k) distributed among the first, intermediate, and final reasoning stages and reasoning is based on the outputs from previous stage y(k-1) as well as the allocated inputs.” Pg. 127 Col. 2 “B. Multi-stage Fuzzy rules. The fuzzy rules in MSFR typically have the form IF x is A, THEN, y is B where x, y and z are linguistic variables, A…B…C… are fuzzy terms…The whole system is divided into several levels (stages) and each level correspond to an individual fuzzy control (reasoning) stage…” Each level corresponding to an individual fuzzy control (reasoning stage) teaches “the first subset of the set of input values and the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fuzzy Expert Network and the determination of risk of making a change as taught by the combination of Narita and Huang modified with the hierarchical structure and hierarchical fuzzy rules as taught by Chung because the hierarchical structure would reduce the dimensionality problem which arises in a multi-input single output system. Further by arranging the inputs in hierarchical manner the number of fuzzy rules would linear or nearly linear function of the number of inputs, thus reducing the computation and memory required to implement such a network (Chung Pg. 126 Col. 1). 
The combination of Narita, Huang, and Chung however do not disclose a system for determining a level of risk of change.
Schwartz teaches a system for a system for determining a level of risk of change, the system comprising one or more hardware processors (Pg.7 Paragraph [0075] “The risk assessment application of the present invention may be implemented with a software application or hardware (emphasis added) that resides in the computer.” The examiner notes that a person of ordinary skill in the art would know that “hardware that resides in the computer” would include “one or more hardware processors.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the valid-trained-neuro-fuzzy-expert-system-logic as taught by the combination of Narita, Huang, and Chung with the system for determine a level of risk of change as taught by Schwartz because this 

The combination of Narita, Huang, Chung, and Schwartz, however, does not explicitly disclose that …where a last subset of the set of inputs have more weight than a first subset of the set of input values. 
The combination of Narita, Huang, Chung, and Schwartz also does not explicitly disclose that where, due to higher weight of the last subset of the set of input relative to the first subset of the set of input values, the last subset of value has more influence than the first subset of values on the determining a linguistic value. 
However, the above limitations are rendered obvious by Chung (Chung Pg. 128 section III A. discloses a way to analyze a set of input values such that each input variable is assigned an importance value. Chung recites “Based on this rationale, an incremental type MSFNN [Multi-Stage Fuzzy Neural Network] like the one shown in Fig.1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. Assigning a specific order of inputs based on an importance measure teaches “the set of input values having an order.”) 
In other words, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering and/or weighting of input values as taught by Chung because this simple modification is considered “obvious to try.” 

Prior art is not limited just to the references being applied but includes the understanding of one of ordinary skill in the art…The “mere existence of difference between the prior art and an invention does not establish the inventions nonobviousness.” 

One of the noted rationales of obviousness in KSR v. Teleflex was (E) “Obvious to try.” This rationale describes that a prima facie case of obviousness may exist if, from choosing from a finite number of “identified, predictable solutions”, there is a reasonable expectation of success.
MPEP 2143 (I) (E) outlines the basic requirements to make an “obvious to try” case of obviousness. In particular:
1. A finding that at the time of the invention, there had been a recognized problem or need in the art which may include a design need or market pressure to solve a problem. 
Both the instant application and the Chung reference are directed towards multi-stage fuzzy neural networks. For example, at least Figure 5 of the instant application shows at least in part a hierarchical fuzzy neural network. Similarly, and as cited in the instant action as well as previous actions, Chung clearly shows a hierarchical fuzzy neural network (e.g. Figure 1(a)). 
The instant application recognizes the problem of a complicated decision making problem of determining the risk of making a change (see for example the preamble of Claim 1). 


Therefore, requirement (1) has been fulfilled. 

2. A finding that there had been a finite number of identified predictable potential solutions to the recognized need or problem. 
While there are numerous ways to solve or otherwise compute “complicated decision making problems”, both the instant application and the Chung reference limit the solutions Multi-Stage Fuzzy Neural networks. Both disclosures (instant application and Chung) go further by clearly recognizing that when variables or values are input into such a recognized solution (i.e. Multi-stage Fuzzy neural networks), the “importance” or, as the instant application uses, the “influence” of certain variables is considered. That is, when considering the importance of variables and the effect that they have on the output, the examiner has identified two finite possible ways of inputting or otherwise considering the importance of variables:
1. Instant application. The instant application, as recited in the claim language recites that “…due to higher weight of the last subset of the set of inputs relative to the first subset of the set of values, the last subset of values has more influence than the most important variables are input last, while the least important variables are input first. 
2. Chung. The Chung reference, clearly and explicitly, recites that “It is quite possible for he/she [i.e. user] to consider some important factors first and make an approximate decision…Based on this rationale, an incremental type MSFNN architecture like the one shown in Fig 1(a) can be constructed by assigning the most important variables to the first stage, the less important ones to the next stage, and so on. To do so, the “importance” of each input variable has to be determined…” That is, Chung teaches the opposite of the instant invention. 

The examiner has identified two finite ways the need to solve a complicated decision process, using a multi-stage fuzzy neural network; two finite ways to account for the importance of input variables. Thus, requirement (2) has been fulfilled. 
3. A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Both the solutions defined above, as a person of ordinary skill in the art would readily interpret based on the evidence, clearly would, if pursued, would have a reasonable expectation of success. 
1. Instant invention: By placing the most important variables last, the instant invention claims to achieve determining a risk of making a change. That is, pursuing “most important variables last”, a reasonable expectation of success of “determining a risk of making a change” is achieved. 
first, Chung discloses that a complicated decision making process can be solved. That is, by pursuing the identified solution of placing the most important variables first, Chung solves the need and/or problem of a complicated decision making process using a multi-stage fuzzy neural network. 
Thus, because both of the identified finite solutions can be pursued and would result in a reasonable expectation of success, requirement (3) has been fulfilled. 

Based on the above evidence and the fact that all three requirements for making an “obvious to try” rationale, the claim language has been rendered obvious and thus is appropriately rejected under 35 U.S.C. 103.

With respect to claim 8, the combination Narita, Huang, Chung, and Schwartz teach wherein the operations comprising: receiving training data and generating a trained neural network by training a neural network based on the training data (Narita Col. 14 Lines 41-61 describes the learning method used by the FEN. Col 16 lines 25-27 "The FEN's output mean-square-error decreases as a function of the number of iterations through the training set as show in FIG 11.").
The combination Narita, Huang, Chung, and Schwartz also discloses wherein the trained neural network in included in the valid-trained-neuro-fuzzy-expert-system-logic (Narita Col. 11 Lines 13-15 “Through the practice of the present invention, an artificial neural network can be constructed from any fuzzy rule-based 

With respect to claim 9, the combination Narita, Huang, Chung, and Schwartz discloses wherein the computer-executable instructions further cause the system to perform operations comprising: modifying fuzzy input terms, fuzzy rules, and fuzzy output terms based on the training data (Narita Col.7-8 Lines 66-5 "As in prior art, the FEN allows each ANO to adjust its input weight parameters--"fine" knowledge learning. Unlike prior art, the FEN allows each ANO to modify its internal parameters--"coarse" knowledge learning. This latter action means that individual ANOs have the capability to modify the parameters of the fuzzy rule upon which they are based, thus altering the shape or meaning of the fuzzy rule which the ANO implements." The examiner notes that by modifying the internal parameters, and especially the fuzzy rules, the system would be inherently modifying the fuzzy output terms.).

With respect to Claim 10, the combination Narita, Huang, Chung, and Schwartz discloses wherein the computer-executable instructions further cause the system to perform operations comprising: validating the trained neural network and optimizing the trained neural network (Huang Pg.5 Paragraph [0073] "Industrial project data was used to validate an implementation of an embodiment of the invention." The examiner notes that since the invention of at least Huang is directed towards a neuro-fuzzy system, “validating an implementation of an embodiment of the invention” would necessarily include the neuro fuzzy system. Pg. 3. Paragraph [0043] " The entire reasoning process is clear to users of the software estimation system, and can be traced and validated by users and experts, thereby making the framework more easily accepted for application in project management.”). 

With respect to claim 11, the combination Narita, Huang, Chung, and Schwartz discloses wherein the trained neural network is a hierarchical trained neural network with a plurality of layers (Narita Col. 7 Lines 12-26 Describes a neural network with multiple layers; Fig 5.).

With respect to Claim 14, the combination Narita, Huang, Chung, and Schwartz discloses wherein generating of the trained neural network further comprises: generating a hierarchical trained neural network that has a plurality of layers (Narita Col. 7 Lines 12-26 describes a neural network with multiple layers; Fig. 5).
Narita does not appear to explicitly disclose wherein the layers include fuzzy input value nodes, fuzzy input value term nodes, fuzzy rule nodes, fuzzy output value term nodes, fuzzy output value nodes.
Huang does discloses wherein the plurality of layers includes fuzzy input value nodes (The examiner notes that this “node” is being interpreted as a numerical input. Pg.3 Paragraph [0031] “…a numerical value corresponding with to the rating value of each contributing factor…”), fuzzy input value term nodes (The examiner notes that this "node" is being interpreted as another input with the input being linguistic terms. fuzzy rule nodes (Pg. 3 Paragraph [0034] “…the number of fuzzy rules equals the number of rating levels associated with the corresponding contributing factor.”),…, fuzzy output value nodes (The examiner notes that this is being interpreted as an output of numerical values. [0045] “Algorithmic model module 40 performs further processing in software estimation system 10, by computing software output metric(s), from numerical parameter values generated by NFB.” The numerical parameter values generated by NFB read on the fuzzy output values nodes of the claim).  
Huang does not appear to explicitly disclose wherein the plurality of layers include.... and fuzzy output value term nodes. However, Schwartz [0104] recites “Furthermore, while a composite risk score (emphasis added) is discussed above as being associated with a “level,” it is to be understood that a level may be associated with a value within a range of values that define a particular classification category of risk (emphasis added), such as "low risk," "mid risk," or "high risk," for example." 
Using this explanation, Huang does disclose fuzzy output value term nodes (Paragraph [0059] "With respect to the fifth layer... all reasoning results calculated at step 130 are summed as follow to obtain adjusted rating values for contributing factor i." The examiner notes that the adjusted rating values read on the fuzzy output value term nodes as referenced by Schwartz). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to account for the fuzzy output . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narita (US 5,524,176) in view of Huang et. al (US 2006/0041857 A1) in view of Chung (“On Multistage Fuzzy Neural Network Modeling”, NPL 2000) and further in view of Schwartz (US 2003/0037063 A1) and further in view of Lentz et. al (US 5,815,638).

With respect to Claim 15, the combination of Narita, Huang, Chung and Schwartz discloses determining a fuzzy output based at least in part on rules that are specified in terms of more than one fuzzy input using logical operators…(Narita Col 11 Lines 23-26 “First, each fuzzy rule is decomposed into the product of two linear threshold functions... Secondly, the appropriate fuzzy rule outputs are combined and defuzzified for each output variable defined in the original fuzzy expert system." The examiner notes that, if fuzzy rule outputs are defuzzified, they must have been fuzzy. Col. 9 Lines 60-63 describes the use of logical operators.) …and wherein each of the fuzzy input parameters have a fuzzy value (Huang Pg 3. [0030] “In one embodiment of the invention, each contributing factor is associated with one of several qualitative rating level, which may be expressed in linguistic terms.").

Lentz however does discloses fuzzy input parameters including impacted business services and processes (Table 1 Question "Is the application going to replace a mission-critical or line-of business process?"), affected configuration items (Appendix A Rule Group "Development tool factor"), necessary people resources for change implementation  (Appendix A Rule Group "Staffing Factor”) , related changes (Col.2 Lines 31-34 “ The rule indirection module couples each effort factor to selected task group neurodes according to include factors (IF), which represent the correlation between the feature characterized by the rule group and the selected task groups.") , organizational visibility (Appendix A Rule Group "Corporate politics factor"), back out efforts (Appendix A Rule Group "Legacy system complexity factor,” “User Participation factor.”) , number of resources with necessary experience (Appendix A Rule Group "Project team skill factor" , "project team prior experience factor," "Coding experience factor”, etc.), expected time for change completion (Appendix A Rule Group "Project Size Factor,” "Application complexity factor," "prototype/full implementation factor")  change implementation time (Col 2. Lines 3-5 "The present invention is a system and method for accurately estimating the person hours necessary to implement a client/server computer system from a set of detailed but generic tasks specified for a estimated financial impact (Appendix A Rule group “Application complexity factor”), and people affected (Appendix A Rule Group “Staffing factor,” “user participation factor”)…
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy rules using logical operators as taught by the combination of Narita, Huang, Chung, and Schwartz modified with the various fuzzy input parameters as taught by Lentz because this would allow a project to account for various sources of risk which would more effectively analyze the feasibility of such projects (Huang Pg.2 [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/F.C.T./Examiner, Art Unit 2126  
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116